DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on multiple dates were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In Claim 1, line 3, the phrase “in particular an ejection device” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase “in particular” are actually part of the claimed invention.  See MPEP § 2173.05(d).  In Claim 2, lines 2 & 5, the phrases “preferably the holding surface being oriented parallel to the support surface” and “preferably the counter holding surface being oriented parallel to the bearing region” render the claim indefinite because it is unclear whether the limitation(s) following the term “preferably” are actually part of the claimed invention.  In Claim 4, the phrase “the metal sheet” does not have a proper antecedent basis.  In Claim 5, the phrases “one In Claim 6, the phrases  “the metal sheet” and “the sheet thickness” do not have a proper antecedent basis.  In Claim 9, line 4, the phrase “preferably between 3 and 5 degrees” renders the claim indefinite because it is unclear whether the limitation(s) following the term “preferably” are actually part of the claimed invention.  In Claim 10, lines 3 & 6, the phrases “preferably the clamping surface…” and “preferably the counter clamping surface…” render the claim indefinite because it is unclear whether the limitation(s) following the term “preferably” are actually part of the claimed invention.  In Claim 12, the phrases  “the metal sheet” and “one sheet thickness” do not have a proper antecedent basis.  In Claim 13, lines 2 & 3, the phrase “preferably profile shaped” respectively renders the claim indefinite because it is unclear whether the limitation(s) following the term “preferably” are actually part of the claimed invention.  In Claim 14, line 3, the phrase “preferably the drive device…” renders the claim indefinite because it is unclear whether the limitation(s) following the term “preferably” are actually part of the claimed invention.  Consequently, the remaining claims are rejected since they are dependent upon an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dubach [US 8,109,582].  Dubach teaches of an arrangement (fig. 1a) comprising: at As to Claim 2, the at least one securing element has a holding surface (side of connection means for instance) which is remote from the support surface, wherein in the secured state the holding surface of the securing element rests on a counter holding surface (side surface interior of opening) of the receiving area of the bearing web.  As to Claim 3, the bearing web is inherently formed as a metal sheet with a substantially constant sheet thickness (note conventional construction).  As to Claim 4, the receiving area comprises a recess  (fig. 1b) in the metal sheet which leads away from the bearing region (interior).  As to Claim 5, the counter holding surface of the receiving area is distanced by one sheet thickness from the bearing region measured rectangular to the As to Claim 6, the securing element and the receiving area together can have a thickness which is twice as thick as a sheet thickness of the bearing web (such as when the two thicknesses are added together).  As to Claim 7, the holding device is inherently formed as a metal sheet with a substantially constant sheet thickness (note conventional construction).  As to Claim 8, the holding device comprises a substantially flat drive device mounting region (viewed as the distal mounting region – fig. 1b), a substantially flat drawer base resting region (opposite resting region) and the at least one securing element (16).  As to Claim 9, a bend (note bend formed closer to the opposite resting region) is formed between the drive device mounting region and the drawer base resting region, wherein the drive device mounting region is bent relative to the drawer base resting region in an angle region between 10 and 15° (fig. 1b).  As to Claim 10, at least one clamping element (other (16)) is arranged on the holding device, which clamping element in the secured state abuts with a clamping surface (outer surface of (16)) which is facing towards the drawer base, a counter clamping surface (interior surface of other (15)) of the bearing web which counter clamping surface is remote from the bearing region of the bearing web.  As to Claim 11, the at least one clamping element is connected to the drawer base resting region by means of a bent region (can be broadly viewed as the bend formed close to the resting region of (2)).  As to Claim 12, the clamping surface of the at least one clamping element is distanced by one sheet thickness from the support surface of the securing element (can be viewed as this distance due to interior distance from support surface).  As to Claim 13, the bearing web is part of a profile-shaped drawer side wall As to Claim 14, the arrangement further comprising a drive device (1) for driving the drawer relative to the furniture carcass, wherein the drive device is mounted to the holding device (fig. 1a).  As to Claim 15, the arrangement comprising a drawer base (viewed as the bottom of the movable furniture item) which would abut the bearing region of the bearing web and the support surface of the at least one securing element in a flush manner when mounted thereto.  As to Claim 16, the drawer base would inherently be formed substantially flat (as is conventional in the drawer art).  As to Claim 17, the arrangement in combination with a furniture carcass (furniture carcass) and a drawer (movable furniture item).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see the attached Form PTO-892 showing various drawer arrangements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866. The examiner can normally be reached Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOH
March 25, 2022


/James O Hansen/Primary Examiner, Art Unit 3637